                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 KENNETH SCOTT BRIDGEWATER,

         Plaintiff,                                 Case No. 18-12225
                                                    Honorable Laurie J. Michelson
 v.                                                 Magistrate Judge David R. Grand

 GABE LELAND, et al.,

         Defendants.


      ORDER DECLINING TO EXERCISE SUPPLEMENTAL JURISDICTION
            AND DISMISSING AS MOOT DEFENDANT LELAND’S
            MOTIONS TO DISMISS [5] AND FOR SANCTIONS [6]


        Kenneth Scott Bridgewater brings suit against a Detroit city councilman, a Detroit police

officer, and a Detroit fire captain. Bridgewater operated Centre Park Bar, a business in downtown

Detroit. (R. 1, PageID.3.) In essence, Bridgewater says he started having trouble with the city after

publicly complaining about a redevelopment process he says he was shut out of. (R. 1, PageID.7.)

       Bridgewater’s new lawsuit has three claims. First, Bridgewater says the police officer and

fire captain violated his right to equal protection of the laws, in violation of 42 U.S.C. § 1983.

Second, he alleges a “Supplemental State Law Claim” of “Civil Extortion Under Mich. Comp.

Laws §750.213” against city councilman Gabe Leland. (R. 1, PageID.20.) And finally, Count III

seeks an award of costs and fees pursuant to 42 U.S.C. § 1988. (R. 1, PageID.22.)

       As the parties are not completely diverse, the basis for this Court’s subject-matter

jurisdiction over Bridgewater’s state law extortion claim is supplemental under 28 U.S.C. § 1367.

“District courts have broad discretion to exercise supplemental jurisdiction, and their decision

‘depends on judicial economy, convenience, fairness, and comity.’” Aldini v. Kroger Co., 628 F.

App’x 347, 352 (6th Cir. 2015) (citing Carmichael v. City of Cleveland, 571 Fed. App’x 426, 434
(6th Cir. 2014)). And in the interests of judicial economy and comity, a “federal court should be

reluctant to retain pendent jurisdiction over a question for which state jurisprudence gives

inadequate guidance.” Financial General Bankshares, Inc. v. Metzger, 680 F.2d 768, 776 (D.C.

Cir. 1982); see also 28 U.S.C. § 1367(c)(1).

       Again, Bridgewater alleges a civil action for extortion. (R. 1, PageID.20.) Defendant

Leland contends that this “cause of action involves an unresolved issue of state law” and one that

may not even be recognized by Michigan law. (R. 5, PageID.33.) And case law seems to support

the unsettled nature of this claim. Compare Norman Yatooma & Assocs. Pc v. 1900 Assocs. Llc,

No. 313487, 2014 Mich. App. LEXIS 1105 (Mich. Ct. App. June 12, 2014) with McLarney v. Bd.

of County Rd. Comm’rs, No. 04-72656, 2005 U.S. Dist. LEXIS 28325, at *24 (E.D. Mich. Nov. 8,

2005) (citing Kaul v. Raina, No. 244045, 2004 Mich. App. LEXIS 663 (Mich. Ct. App. March 4,

2004). And it does not appear the Michigan Supreme Court has ever weighed in on the matter. So

Bridgewater invites the Court to exercise supplemental jurisdiction over an unsettled—and

possibly novel—area of state law. The Court declines. See 28 U.S.C. § 1367(c)(1) (“The district

courts may decline to exercise supplemental jurisdiction over a claim . . . [if] the claim raises a

novel or complex issue of State law.”; see also United Mine Workers v. Gibbs, 383 U.S. 715, 726

n.15 (1966); Padilla v. City of Saginaw, 867 F. Supp. 1309, 1315 (E.D. Mich. 1994). The Court

also wants to avoid jury confusion with the federal constitutional claim. Id.

       Accordingly, Count II is DISMISSED. As a result, Leland’s motion to dismiss (R. 5) and

motion for sanctions (R. 6) are each DENIED as moot.

       SO ORDERED.

                                               s/Laurie J. Michelson
                                               LAURIE J. MICHELSON
                                               UNITED STATES DISTRICT JUDGE
Dated: October 12, 2018

                                                 2
        I hereby certify that a copy of the foregoing document was served upon counsel of record
on this date, October 12, 2018, using the Court’s ECF system.


                                            s/William Barkholz
                                            Case Manager




                                               3
